Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claim 1 has been amended. Claims 1-6 are currently pending.

Claim Objections
Claim 6 is objected to because of the following informalities: it makes reference to “two output terminals” which were previously introduced in claim 1. Therefore, the “output terminals” mentioned in claim 6 should follow either “the” or “said.” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the respective output terminals in a stacking direction of the battery stack" in lines 11-13.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

    PNG
    media_image1.png
    578
    320
    media_image1.png
    Greyscale
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim  1-2, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al. (JP 2014229559, presented in IDS dated 06/17/2021) in view of Nishihara et al. (U.S. 20120019061) and Niedzwiecki et al. (U.S. 20090325059).
[AltContent: arrow][AltContent: textbox (Tapered part)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Thin-walled parts)][AltContent: textbox (Thick-walled part)]
With respect to claim 1, Goto discloses in Fig. 9 (above) a battery module ([abstract]) comprising:
a battery stack including a plurality of stacked batteries ([0001]),
a pair of end plates (60 and 62) disposed on both ends of the battery stack in a stacking direction in which the batteries are stacked (Fig. 2), the end plates each including two thin-
the thick-walled part is thicker than the thin-walled parts in the stacking direction (Fig. 9),
the thick-walled part extends an entire height of each of the pair of end plates in a direction perpendicular to the stacking direction (Fig. 9), and
the thin-walled parts extend the entire height of the pair of end plate in the direction perpendicular to the stacking direction (Fig. 9), wherein the thin-walled parts are each disposed in regions corresponding to the respective output terminals in a stacking direction of the battery stack (Fig. 9);
a pair of restraint members (7) (Fig. 9), and
a fastener (70 – bolt part) to fasten the restraint members (7) to one of the thin-walled parts and to fasten another of the restraint members (7) to another of the thin-walled parts (Fig. 3).
Goto does not disclose that the pair of restraint members each include a stacked part stacked on a surface of each of the thin-walled parts remote from the battery stack, wherein each restraint member of the pair of the restraint members extends the entire height of each end plate of the pair of end plates in the direction perpendicular to the stacking direction, wherein the pair of restraint members sandwich the battery stack and the pair of end plates between the pair of restraint members in the stacking direction or that the fasteners fasten the stacked part of the restraint members to the thin-walled parts.  
Nishihara discloses a pair of restraint members (90 – coupling fixtures) to frame the battery stack ([0104]) and teaches that the coupling members (90) each include a stacked part 
It would have been obvious for one having ordinary skill in the art at the time that the application was filed to replace the restraint members disclosed by Goto with the restraint members taught by Nishihara in order to frame and sandwich the outside of the battery stack. 
Niedzwiecki discloses a pair of restraint members (64 and 66 – side plates) for battery module (20) and teaches that the restraint members (64 and 66) extends the entire height of each end plate (60 and 62 – side plates) of the pair of end plates in the direction perpendicular to the stacking direction (Fig. 2). Niedzwiecki further teaches that the restraint members are configured to provide additional support for the battery cell assemblies ([0044]).
It would have been obvious to one having ordinary skill in the art at the time that the application was filed to ensure that the restraint members taught by Goto and Nishihara extended the entire height of the end plates in a direction perpendicular to the stacking direction as taught by Niedzwiecki in order to further provide support for the batter assembly.

With respect to claim 2, modified Goto discloses that the fastener (70) has a protrusion (Fig. 12) projecting from the stacked part (taught by Nishihara in the rejection of claim 1) in the stacking direction, and


With respect to claim 4, Goto discloses the thick-walled part is shaped such that a length of the thick-walled part in a direction perpendicular to the stacking direction gradually decreases with an increase in distance from the thin-walled parts in the stacking direction (labeled above as “tapered part”) (Fig. 9). 

With respect to claim 6, Goto discloses that each of the batteries (3) has a sealing plate (outer case) having two output terminals on the sealing plate, and one output terminal is disposed near one end in a longitudinal direction of the sealing plate, and the other output terminal is disposed neat the other end in the longitudinal direction of the sealing plate ([0023]). 

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al. (JP 2014229559, presented in IDS dated 06/17/2021) in view of Nishihara et al. (U.S. 20120019061) as applied to claims 1-2, 4, and 6 above, and further in view of Jeon et al (U.S. 20070026304).

With respect to claims 3 and 5, modified Goto discloses in Fig. 9 end plates (60 and 62) with a thin-walled parts and a thick-walled part, but does not disclose that the difference in thickness between each of the thin-walled portion and the thick-walled portion is greater than 0mm and less than 10.7mm.

It would have been obvious to one having ordinary skill in the art at the time that the application was filed to use a thickness of 2 mm or less as taught by Jeon for the thickness of the end plates as taught by modified Goto. In this case, the difference in the thin-walled part and thick-walled parts of Goto’s end plates would be greater than 0 and less than 10.7 mm in order to reduce the size of the battery module.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments are premised upon the assertion that neither the primary nor the secondary reference discloses the amendment that the restraint members that extend the entire height of the end plates. Examiner references Niedzwiecki on page 4 which teaches the above limitation. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN E BERRESFORD whose telephone number is (571)272-0641. The examiner can normally be reached M-F 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (572)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/J.E.B./Examiner, Art Unit 1727                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727